MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Sep 26 2017, 8:27 am
court except for the purpose of establishing
the defense of res judicata, collateral                                        CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Aaron T. Craft
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re Termination of the Parent-                         September 26, 2017
Child Relationship of: J.T.,                             Court of Appeals Case No.
Dt.W., and Dc.W. (Minor                                  49A02-1704-JT-671
Children),                                               Appeal from the Marion Superior
and                                                      Court
T.D. (Mother),                                           The Honorable A. Marilyn
Appellant-Respondent,                                    Moores, Judge
                                                         The Honorable Larry E. Bradley,
        v.                                               Magistrate
                                                         Trial Court Cause Nos.
Indiana Department of Child                              49D09-1511-JT-672
Services,                                                49D09-1511-JT-673
                                                         49D09-1511-JT-674
Appellee-Petitioner,

and




Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017          Page 1 of 13
      Child Advocates, Inc.,

      Appellee-Guardian ad Litem.




      Bradford, Judge.



                                            Case Summary
[1]   Appellant-Respondent T.D. (“Mother”) appeals the juvenile court’s order

      terminating her parental rights to Dc.W. and Dt.W. She raises the following

      restated issue on appeal: whether the Department of Child Services (“DCS”)

      presented sufficient evidence to support the termination of her parental rights to

      Dt.W. and Dc.W. Specifically, Mother contends that the juvenile court

      erroneously found that termination was in Dc.W.’s and Dt.W’s best interests.

      Concluding that the evidence is sufficient to support the termination order, we

      affirm.



                                  Discussion and Decision
[2]   Mother is the biological parent of Dc.W., who was born November 4, 2011,

      Dt.W., who was born June 22, 2010, and J.T., who was born on July 28, 2006. 1

      On January 17, 2012, DCS filed a verified petition alleging Dc.W., then a two-



      1
       Mother does not appeal the termination of her parental rights with respect to J.T. The children have
      different biological fathers. The parental rights of the fathers were also terminated, but they do not
      participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017        Page 2 of 13
      month-old child with special needs, to be a child in need of services (“CHINS”)

      due to medical neglect. An initial hearing was held that day, and Dc.W. was

      initially permitted to remain in the home.


[3]   On January 26, 2012, the juvenile court issued an order removing Dc.W. from

      the home and placing him into foster care. That same day, DCS filed a verified

      petition alleging that J.T. and Dt.W., Dc.W.’s older brothers, were CHINS.

      The juvenile court held an initial hearing that day and ordered that Dt.W. and

      J.T. also be placed in foster care.


[4]   On February 21, 2012, the juvenile court found that the children were CHINS

      based on Mother’s admission. A dispositional hearing for Mother was held the

      same day. Dc.W.’s father agreed with Mother’s admission but asked that the

      disposition be set a few weeks later after he established paternity. His

      dispositional hearing was held on March 5, 2012.


[5]   On May 1, 2012, the juvenile court held a periodic review hearing—Dc.W.’s

      father did not attend because he was in jail for physically assaulting Mother.

      On November 13, 2012, the court held the first permanency hearing. DCS

      recommended that the permanency plan remain reunification in view of the

      parents’ progress up to that point, and the juvenile court agreed.


[6]   On February 19, 2013, a periodic review hearing was held. Mother did attend

      the hearing, but she was not actively engaging in services or visiting the children

      at that time because she had moved to Michigan in November of 2012 with

      Dc.W.’s father.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 3 of 13
[7]    A second permanency hearing was held on May 28, 2013. DCS recommended

       that the permanency hearing plan be changed to adoption and the guardian ad

       litem (“GAL”) agreed. At that point, the parents had not completed services,

       Mother had not seen the children since her November 2012 move to Michigan,

       and the children were doing very well in their foster care placement. DCS

       initiated termination proceedings with respect to all three children in June

       2013.2


[8]    By the time of the September 10, 2013, periodic review hearing, Mother and

       Dc.W.’s father had returned to Indianapolis and were engaging in services. In

       January of 2014, DCS dismissed the original termination proceedings due to

       Mother’s and Dc.W.’s father’s cooperation and compliance with services.


[9]    On April 8, 2014, the juvenile court held another permanency hearing. The

       permanency plan was changed back to reunification, over the GAL’s objection.

       On September 16, 2014, the juvenile court issued a no-contact order barring

       contact between Mother and Dc.W.’s father and between Dc.W.’s father and

       the children, because he had attacked Mother.3


[10]   On April 17, 2015, the GAL filed a motion to suspend Mother’s unsupervised

       visitation with the children after Mother was seen with Dc.W.’s father in




       2
           Mother has at least one other biological child who is not a part of this particular case.
       3
         There is also evidence in the record that Dc.W.’s father abused J.T. causing him to suffer from post-
       traumatic stress disorder, reactive attachment disorder, and other severe behavioral issues.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017         Page 4 of 13
       violation of the no-contact order. DCS objected to the motion because it

       wanted to give Mother another chance due to all the progress she had made on

       other fronts. On April 28, 2015, the juvenile court denied the GAL’s motion.


[11]   On September 1, 2015, the juvenile court held a permanency hearing. Mother

       and Dc.W.’s father came to the hearing together despite the no-contact order.

       Several days before the hearing, Dc.W.’s father violated the no-contact order

       when he was present in Mother’s home during an unsupervised visit intended to

       be between Mother and the children. The juvenile court ordered that Mother’s

       visits be fully supervised due to concerns about Mother not being able to keep

       the children safe.


[12]   During an October 6, 2015, permanency hearing, the juvenile court changed the

       permanency plan from reunification back to adoption. The juvenile court noted

       that the matter had been open since January 2012 and Mother had not

       successfully completed services. While Mother had participated in some

       services, she had not demonstrated a willingness or an ability to protect her

       children from their abuser, allowing Dc.W.’s father to have contact in violation

       of the no-contact order.


[13]   On November 5, 2015, DCS filed a petition for involuntary termination of

       parental rights with respect to Mother and all three children, Dc.W. and his

       father, and Dt.W. and his biological father.4 A four-day trial was held on



       4
           The parent-child relationship between J.T. Sr., and J.T. had been severed on October 24, 2013.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017            Page 5 of 13
       August 22 and 23, 2016, and February 21 and 22, 2017. Mother attended the

       first day of trial via telephone and the second day of trial in person. Mother,

       however, did not attend the last two days of trial. Dc.W.’s father attended only

       part of the first day of trial via telephone.


[14]   On March 9, 2017, the juvenile court issued an order terminating the parent-

       child relationships between Mother and all three children, Dc.W. and his

       father, and Dt.W. and his father. In doing so, the juvenile court made the

       following pertinent specific findings:

               44. The three children have been placed with the same foster
               parents since January of 2012, and this placement is preadoptive.


               45. [Dt.W. and Dc.W.] were seeing a behavior specialist from
               April of 2016, due to difficulties with severe temper outbursts and
               tantrums.


               46. [Dt.W] is cognitively struggling in school and is speech
               delayed. He has an Individualized Educational Program set up
               for him at school and he has an academic aide. He is on three
               medications.


               47. [Dc.W.] was a failure to thrive baby but his foster parents
               caught his weight up in a month. He sees six doctors and has two
               medications presented for his behavior issues. [5]




       5
         Dc.W. weighed four to five pounds when he was removed from the home at two-months old. He was also
       very sick. The foster parents had to take him to approximately twelve doctors during the first three months
       that he was in their home to help get him to a normal weight and improve his health.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017       Page 6 of 13
        ****


        58. The children’s caregivers work with providers and they
        follow the same behavior program from school to provide
        structure, stability, and predictability.


        59. The foster parents are advocates toward meeting the
        children’s intense special needs.


        60. The children have been observed as being very bonded to
        their preadoptive foster parents. [J.T.] has been placed with the
        family one-half of his life, and [Dt.W.] and [Dc.W.] for most of
        their lives.


        61. Continuation of the parent-child relationship poses a threat to
        the children’s well-being. It would stand as a barrier to having the
        children adopted, after five years of being wards, into the home
        where they have bonded and are having all their needs met. If
        placed back with their mother, it is not known if she would be
        able to provide for the children’s basic or special needs on a
        twenty-four seven basis, or provide the stability the children must
        have.


        62. Without continued structure and stability, the children’s
        behaviors could regress.


        63. There is a reasonable probability that the conditions that
        resulted in the removal and continued placement of the children
        outside the home will not be remedied by their mother. Although
        [Mother] made good progress in services until the end of 2015, it
        is clear that she was not willing to give up her relationship with
        [Dc.W.’s father] and provide a safe environment, emotionally
        and physically, in which to appropriately parent.



Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 7 of 13
               ****


               66. Family Case Manager Phyllis Clemons has been on the
               CHINS case for four years. She recommends adoption given the
               five-year length of the CHINS case, and the children thriving,
               and being bonded, in their placement which is nurturing and
               loving.


               67. Mark Bass has been the children’s Guardian ad Litem since
               the CHINS opened. He agrees with the plan of adoption as being
               in the children’s best interests given the children’s bond and
               having their special needs met.


               68. Termination of the parent-child relationship is in the best
               interests of the children. Termination would allow them to be
               adopted into a stable and permanent home in which they have
               resided for much of their lives, and where their basic and special
               needs will continue to be safely met.


               69. There exists a satisfactory plan for the future care and
               treatment of the children, that being adoption


       Appellant’s App. Vol. II pp. 59-60.



                                  Discussion and Decision
[15]   This court has long had a highly deferential standard of review in cases

       concerning the termination of parental rights. In re K.S., 750 N.E.2d 832, 836

       (Ind. Ct. App. 2001). When reviewing a termination of parental rights case, we

       will consider only the evidence and reasonable inferences that are most

       favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 8 of 13
       2004), trans. denied. Thus, we will not reweigh the evidence or judge the

       credibility of the witnesses. Id. We will only set aside the court judgment

       terminating a parent-child relationship if it is clearly erroneous. In re B.J., 879

       N.E.2d 7, 14 (Ind. Ct. App. 2008).


[16]   The traditional right of a parent to establish a home and raise her children is

       protected by the Fourteenth Amendment to the United States Constitution.

       Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005).

       Furthermore, we acknowledge that the parent-child relationship is “one of the

       most valued relationships of our culture.” Id. However, parental rights are not

       absolute and the law allows for the termination of such rights when a parent is

       unable or unwilling to meet her responsibilities as a parent. In re T.F., 743

       N.E.2d 766, 773 (Ind. Ct. App. 2001), trans denied. The purpose of terminating

       parental rights is to protect the child, not to punish the parent. Id. The juvenile

       court may terminate the parental rights if the child’s emotional and physical

       development is threatened. Id. The juvenile court need not wait until the child

       has suffered from irreversible harm. Id.


[17]   Before an involuntary termination of parental rights may occur, DCS is

       required to prove by clear and convincing evidence that:


               (A) one (1) of the following exists:

                        (i) the child has been removed from the parent for at least
                        six (6) months under a dispositional decree;

                        (ii) a court has entered a finding under IC 31–34–21–5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 9 of 13
                        the court’s finding, the date of the finding, and the manner
                        in which the finding was made; or

                        (iii) the child has been removed from the parent and has
                        been under the supervision of a county office of family and
                        children or probation department for at least fifteen (15)
                        months of the most recent twenty-two (22) months,
                        beginning with the date the child is removed from the
                        home as a result of the child being alleged to be a child in
                        need of services or a delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) termination is in the best interests of the child; and

               (D) there is a satisfactory plan for the care and treatment of the
               child.

       Ind. Code § 31-35-2-4(b)(2). DCS’s burden of proof for establishing these

       allegations in a termination case is one of “clear and convincing evidence.” In

       re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009).


[18]   Mother argues that the juvenile court’s order terminating the parental rights as

       to Dc.W. and Dt.W. was clearly erroneous. Specifically, Mother argues that

       the findings of facts do not support its conclusion that termination is in the

       children’s best interests.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 10 of 13
[19]   Mother argues that the juvenile court’s conclusion that termination is in

       Dc.W.’s and Dt.W.’s best interests is “mere speculation.” Appellant’s Br. p.

       14. When reviewing such claims, we are mindful of the fact that the juvenile

       court is required to look beyond the factors identified by DCS and consider the

       totality of the circumstances. McBride v. Monroe Cnty. Office of Family & Children,

       798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, this court must

       subordinate the interest of the parent of the child involved. Id. Children’s need

       for permanency is a “central consideration in determining the [children’s] best

       interests.” K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office, 989 N.E.2d

       1225, 1235 (Ind. 2013). Further, the Indiana Supreme Court has acknowledged

       that “children cannot wait indefinitely for their parents to work toward

       preservation or reunification—and courts ‘need not wait until the child is

       irreversibly harmed such that the child’s physical, mental and social

       development is permanently impaired before terminating the parent-child

       relationship.’” In re E.M., 4 N.E.3d 636, 648 (Ind. 2014) (quoting K.T.K., 989

       N.E.2d at 1235).


[20]   In addressing whether termination was in Dt.W’s and Dc.W.’s best interests,

       we note that the DCS Family Case Manager and the GAL testified that

       termination was in their best interests. Such testimony is sufficient to support

       the juvenile court’s conclusion in this regard. See In re A.B., 887 N.E.2d 158,

       170 (Ind. Ct. App. 2008). However, additional evidence further supports the

       juvenile court’s conclusion. Dc.W. and Dt.W. have been in foster care for

       more than five and a half years. Mother has failed to maintain a consistent and


       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 11 of 13
       positive relationship with Dc.W. and Dt.W. throughout the CHINS case. She

       has not visited them since December of 2015. There was also a period from

       November 2012 to May 2013 where she moved to Michigan. Furthermore, the

       record shows that Mother consistently put her relationship with Dc.W.’s father

       ahead of the health and safety of her own children.


[21]   The service providers further testified that the children would be seriously

       endangered in Mother’s care despite all of their efforts to help Mother with

       reunification. The record shows that Mother’s relationship with Dc.W.’s father

       was often a priority over the needs and safety of her children. These findings

       indicate Mother is uninterested or unwilling to put her children’s needs and

       safety first.


[22]   Moreover, establishing permanency for Dc.W. and Dt.W. was repeatedly

       expressed as a reason for termination given their special needs. Dc.W. and

       Dt.W. both have severe behavioral issues and have been seeing a behavior

       specialist since April 2016. Dc.W. has a “terrible temper” and will head-butt

       and pinch to the point that he cannot be controlled. Tr. Vol. III p. 101. When

       they started seeing the behavior specialist, Dc.W. and Dt.W. would not listen

       and would throw severe temper tantrums. Dt.W. was struggling with the same

       aggressive behaviors at school, striking teachers and peers when he got angry.

       Their development is delayed and they behavior is consistent with that of a

       younger child. The foster parents and specialist worked together at home and

       at school to provide the children with structure, consistency, and predictability.

       Dt.W. and Dc.W. have shown considerable improvement due to those efforts.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 12 of 13
       However, the behavior specialist testified that if the stability, consistency,

       security, and predictability is taken away, it is likely that they behaviors will

       regress and the aggression and defiance will return. The record contains clear

       and convincing evidence that Mother is not capable of providing Dt.W. and

       Dc.W. with the care they need to have a safe and stable life.


[23]   The totality of the evidence demonstrates that the juvenile court’s conclusion

       that termination of Mother’s parental rights is in Dc.W.’s and Dt.W.’s best

       interests is not clearly erroneous. See, e.g., In re T.F., 743 N.E.2d 776 (Ind. Ct.

       App. 2001) (holding that the record contained sufficient evidence that

       termination of the parents’ rights was in the best interests of the children).

       Consequently, we find sufficient evidence in the record to support the juvenile

       court’s conclusion that DCS proved the statutory elements by clear and

       convincing evidence. Mother is essentially asking us to reweigh the evidence as

       it pertains to the children’s best interests, which we will not do. In re N.G., 51

       N.E.3d 1167, 1170 (Ind. 2016).


[24]   For the foregoing reasons, we affirm the juvenile court’s termination of

       Mother’s parental rights to Dc.W. and Dt.W.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JT-671 | Septemeber 26, 2017   Page 13 of 13